UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 23, 2007 Commission File Number: 000-23575 COMMUNITY WEST BANCSHARES (Exact name of registrant as specified in its charter) California 77-0446957 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 445 Pine Avenue, Goleta, California (Address of principal executive offices) (Zip code) (805) 692-5821 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General instruction A.2.below): £Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) £Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) £Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) £Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition On October 23, 2007 the Company issued a press release announcing financial results for the quarter and year to date ended September 30, 2007 and a $0.06 per share dividend.The dividend will be paid on November 16, 2007 to shareholders of record at the close of business November 2, 2007.A copy of the press release is attached as Exhibit 99.1 to this current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits (a) Financial statements. – not applicable (b) Pro forma financial statements. – not applicable (c) The following exhibit is being furnished herewith: 99.1 Press release dated October 23, 2007, entitled “Community West Bancshares Reports Earnings for 2007 Third Quarter” SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 23, 2007 COMMUNITY WEST BANCSHARES By: /s/Charles G. Baltuskonis Charles G. Baltuskonis Executive Vice President and Chief Financial Officer
